DETAILED ACTION
Claim(s) 1-19 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2021, 03/09/2021, 04/05/2021, 09/29/2021, 10/14/2021, and 10/17/2022 are being considered by the examiner.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claims 1 and 11, claim 1 currently recites “the at least one transmit antenna and the at least one receive antenna are arranged adjacent to a target containing at least one analyte of interest” while claim 11 recites “the at least one transmit element and the at least one receive element are arranged adjacent to a target containing at least one analyte of interest”. In light of the specification, the broadest reasonably interpretation, of “a target” encompasses a human organism and human tissue, which is improper. It is recommended to the Applicant to amend claim 1 to recite --the at least one transmit antenna and the at least one receive antenna are configured to be arranged adjacent to a target containing at least one analyte of interest-- (emphasis added) and amend claim 11 to recite - the at least one transmit element and the at least one receive element are configured to be arranged adjacent to a target containing at least one analyte of interest-- (emphasis added) to overcome the rejection. Claims 2-10 and 12-19 are rejected due to their dependence from claims 1 and 11, respectively.
Claim Rejections - 35 USC § 103
Claims 1-2, 5-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Leabman (Pub. No. US 2020/0192428) (cited in the IDS filed 01/29/2021), hereinafter referred to as Leabman.
The claims are generally directed towards a non-invasive analyte sensor device, comprising: a sensor housing having a maximum length dimension no greater than 50 mm, a maximum width dimension no greater than 50 mm, a maximum thickness dimension no greater than 25 mm, and a total interior volume of no greater than about 62.5 cm3; a decoupled antenna array attached to the sensor housing, the decoupled antenna array having at least one transmit antenna and at least one receive antenna, the at least one transmit antenna and the at least one receive antenna are arranged adjacent to a target containing at least one analyte of interest; the at least one transmit antenna and the at least one receive antenna have a maximum spacing therebetween that does not exceed 50 mm and a minimum spacing therebetween that is at least 1.0 mm, and wherein the at least one transmit antenna and the at least one receive antenna are less than 95% coupled to one another; the at least one transmit antenna consists of a strip of conductive material having at least one lateral dimension thereof greater than a thickness dimension thereof, the at least one receive antenna consists of a strip of conductive material having at least one lateral dimension thereof greater than a thickness dimension thereof, a transmit circuit and a receive circuit disposed in the sensor housing; the transmit circuit is electrically connectable to the at least one transmit antenna, the transmit circuit is configured to generate a transmit signal to be transmitted by the at least one transmit antenna, and the transmit signal is in a radio or microwave frequency range of the electromagnetic spectrum; the receive circuit is electrically connectable to the at least one receive antenna, and the receive circuit is configured to receive a response detected by the at least one receive antenna resulting from transmission of the transmit signal by the at least one transmit antenna into the target containing the at least one analyte of interest.
Regarding Claims 1 and 11, Leabman discloses a non-invasive analyte sensor device (Abstract, “health monitoring device”, para. [0103], “systems for monitoring the blood glucose level of a person”, Fig. 63A, element 6300, “health monitoring device”, para. [0269]), comprising: 
a sensor housing (Fig. 63A, element 6300);
an antenna array attached to the sensor housing (Fig. 63A, element 6348, “RF front-end (RF IC device)”, Fig. 8C and 8D, elements 822, 844, and 846, “packaged IC device”, “TX and RX antennas”, para. [0269]), the antenna array having at least one transmit antenna and at least one receive antenna (Fig. 8A and 8D, elements 844 and 846, “TX and RX antennas”, para. [0130], “IC device that includes two TX antennas and four RX antennas”), the at least one transmit antenna and the at least one receive antenna are arranged adjacent to a target containing at least one analyte of interest (para. [0135], “wearable device is worn on a portion of a limb …”, Fig. 9, para. [0253], “aligning an antenna array of a sensor system with an object, such as a vein of a person to be monitored …”, and para. [0269-0271]); 
the at least one transmit antenna and the at least one receive antenna have a maximum spacing therebetween that does not exceed 50 mm and a minimum spacing therebetween that is at least 1.0 mm (Fig. 8A, para. [0130], “packaged IC device has dimensions of 5 mm x 5 mm …”, para. [0131], “IC device has dimensions of no more than 7 mm x 7 mm”, the at least one transmit antenna and the at least one receive antenna are capable of being contained within a 50 mm spacing, while having a minimum spacing of at least 1 mm); 
the at least one transmit antenna consists of a strip of conductive material having at least one lateral dimension thereof greater than a thickness dimension thereof (Fig. 8B, element 832, para. [0130], “antennas are attached … with conductive vias that electrically connect a conductive pad of the semiconductor substrate to a transmission line of the antenna … the TX and RX antennas may not be square … microstrip patch antennas … the dimensions of the antennas are a function of the wavelength of the radio waves … microstrip patch antenna has a patch portion and a microstrip transmission line … may have length and width dimensions of around 1.23-1.19 mm …”, the antennas can have length x width dimension depending on the desired radio wave, and the patch antennas inherently conductive); 
the at least one receive antenna consists of a strip of conductive material having at least one lateral dimension thereof greater than a thickness dimension thereof (Fig. 8B, element 832, para. [0130], “antennas are attached … with conductive vias that electrically connect a conductive pad of the semiconductor substrate to a transmission line of the antenna … the TX and RX antennas may not be square … microstrip patch antennas … the dimensions of the antennas are a function of the wavelength of the radio waves … microstrip patch antenna has a patch portion and a microstrip transmission line … may have length and width dimensions of around 1.23-1.19 mm …”, the antennas can have length x width dimension depending on the desired radio wave, and the patch antennas inherently conductive);
a transmit circuit and a receive circuit disposed in the sensor housing (Fig. 8C-8D, elements 854, 856, and 860, “TX components”, “RX components”, and “shared circuits”, para. [0133], TX/RX components and shared circuits are located in the IC device, and Fig. 63A, element 6300, element 6348, element 6350, “processor (e.g., including a digital baseband system)”); 
the transmit circuit is electrically connectable to the at least one transmit antenna (para. [0133], “transmit and receive components each include an interface that provides an electrical interface between the circuits on the die an a corresponding antenna”, para. [0269]), the transmit circuit is configured to generate a transmit signal to be transmitted by the at least one transmit antenna (para. [0133], “TX component includes channel-specific circuits such as amplifiers … Shared circuits include … voltage control oscillator … frequency synthesizers … DSP, CPU …”, para. [0117], “TX component and RX component … generate electrical signals at frequencies that are used by the transmit and receive components …”, para. [0118]), and the transmit signal has at least two different frequencies each one of which is in a range between about 10 kHz to about 100 GHz (para. [0121], “RF signals … are output from the TX antennas”, para. [0130], “microstrip patch antennas designed for radio waves of 122-126 GHz … can be made to be around one-half the size of antennas designed for radio waves around 60 GHz …”, para. [0165], the TX/RX antennas are capable of being operated in the radio and microwave frequency range, and can be configured for radio waves around 60 GHz, and Fig. 16A, para. [0150], “stepped frequency transmission”, para. [0130], “radio waves around 60 GHz …”, para. [0165], “transmitting and receiving RF energy in the 2-6 GHz range …”, para. [0219], “transmitted below the skin surface of a person and across a range of stepped frequencies …”, TX/RX antennas are capable of being transmitted at multiple different frequencies and be between 10 kHz and 100 GHz);
the receive circuit is electrically connectable to the at least one receive antenna (para. [0133], “transmit and receive components each include an interface that provides an electrical interface between the circuits on the die an a corresponding antenna”, para. [0269]), and the receive circuit is configured to receive a response detected by the at least one receive antenna resulting from transmission of the transmit signal by the at least one transmit antenna into the target containing the at least one analyte of interest (para. [0123], “electromagnetic energy is received at the RX antenna and converted to electrical signals …”, para. [0126], “digital data is processed to isolate a signal from a particular location … isolate signals that correspond to electromagnetic energy that was reflected by the blood in a vein of the person …”, para. [0133]).
However, Leabman does not explicitly disclose the sensor housing has a maximum length dimension no greater than 50 mm, a maximum width dimension no greater than 50 mm, a maximum thickness dimension no greater than 25 mm, and a total interior volume of no greater than about 62.5 cm3.
Leabman does teach that RF IC device can have a dimension of 5 mm x 5 mm and can have a thickness of approximately 0.3-2 mm, and the semiconductor substrate has a thickness in the range of 0.1-0.7 mm (Fig. 8A-8D, para. [0130]). Leabman further teaches that the battery can have a thin profile (para. [0248]). Leabman further teaches that the RF IC, battery, and necessary processing circuitry is capable of being housed within smartphone case, with a thickness up to 3 mm (Fig. 47A-47C,  para. [0248-0250]), and within a watch strap (Fig. 62A-62B, and para. [0267-0268]). Leabman further teaches that the alignment patch (Fig. 63D, element 6380), used for the wearable device (Fig. 63A, element 6300) can have a width between 1-20 cm, a height between 1-15 cm, and a thickness between 0.5-10 mm (para. [0270]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health monitoring device and housing disclosed by Leabman to explicitly have dimensions no greater than 50 mm x 50 mm x 25 mm. One of ordinary skill in the art would recognize that the device of Leabman is capable of being scaled up/down to a desired dimension, while not changing the function of the device (see MPEP 2144.04, IV, A). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Leabman to make the dimensions small in order for the device to be unobtrusive and easier for continuous wear. Alternatively and/or additionally, Leabman clearly teaches that variability of the dimensions and dimensional relationships of the components, which suggests that the dimensions can be optimized based on manufacturing, design, and use applications. As such, the dimensions and dimensional relationships of the components are results-effective variables that would have been optimized through routine experimentation based on the manufacturing, design, and use applications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select the dimensions and dimensional relationships of the components, using the teachings of Leabman as a starting point, so as to obtain the desired manufacturing, design, and use applications.
With respect to the antenna array being a decoupled antenna array, and the at least one transmit antenna and the at least one receive antenna are less than 95% coupled to one another, Leabman teaches that the TX and the RX antennas are designed and configured to form a phased antenna array to have as much spatial separation as possible in order to improve the signal quality and reflections from blood in a vein (para. [0131]). Leabman further teaches the polarization orientation of the TX antennas and the RX antennas are distributed to enable polarization diversity (Fig. 8A, para. [0174-0175]). Leabman further teaches that different signal processing techniques, like beamforming, can be used in both transmit operations and receive operations to achieve spatial selectivity and isolate signals from undesired anatomical features and leakage from the TX antennas (para. [0155] and para. [0159-0160]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TX and RX antennas disclosed by Leabman to explicitly be less than 95% coupled to one another because Leabman teaches that, by using physical spatial separation between antennas, different polarization orientations, and signal processing techniques, the received reflected signal mitigates the effect of leakage (para. [0159]) and achieves polarization diversity (para. [0174-0175]).
Regarding Claims 2 and 12, modified Leabman discloses the non-invasive analyte sensor device of claim 1 and claim 11, further comprising a battery disposed within the sensor housing (Fig. 63A, element 6364, “battery”, para. [0269]), the battery is electrically connected to the decoupled antenna array, the transmit circuit and the receive circuit (Fig. 63A, para. [0269], “health monitoring device includes an RF front-end (e.g., embodied as an RF IC device) … battery”).
Regarding Claims 5 and 15, modified Leabman discloses the non-invasive analyte sensor device of claim 2 and claim 12, wherein the battery is rechargeable (para. [0248], “battery may be … lithium-ion rechargeable battery …”, and para. [0269], “includes components similar to those described … Figs. 47A-47C …”).
Regarding Claims 6 and 16, modified Leabman discloses the non-invasive analyte sensor device of claim 1 and claim 11, wherein the target is human tissue, animal tissue, plant tissue, an inanimate object, soil, a fluid, genetic material, or a microbe (Fig. 63F, element 6301, “skin”, para. [0269], “health monitoring device … worn on the body”).
Regarding Claims 7 and 17, modified Leabman discloses the non-invasive analyte sensor device of claim 1 and claim 11, wherein the at least one analyte of interest comprises blood glucose, blood alcohol, white blood cells, or luteinizing hormone (para. [0167], “monitoring a health parameter … blood glucose level”).
Regarding Claim 8, modified Leabman discloses the non-invasive analyte sensor device of claim 1, wherein the transmit signal has at least two different frequencies each one of which is in a range of between about 10 kHz to about 100 GHz (Fig. 16A, para. [0150], “stepped frequency transmission”, para. [0130], “radio waves around 60 GHz …”, para. [0165], “transmitting and receiving RF energy in the 2-6 GHz range …”, para. [0219], “transmitted below the skin surface of a person and across a range of stepped frequencies …”, TX/RX antennas are capable of being transmitted at multiple different frequencies and be between 10 kHz and 100 GHz).
Regarding Claims 9 and 18, modified Leabman discloses the non-invasive analyte sensor device of claim 1 and claim 11.
With respect to wherein the at least one transmit antenna and the at least one receive antenna are less than 90% coupled to one another, 
Leabman teaches that the TX and the RX antennas are designed and configured to form a phased antenna array to have as much spatial separation as possible in order to improve the signal quality and reflections from blood in a vein (para. [0131]). Leabman further teaches the polarization orientation of the TX antennas and the RX antennas are distributed to enable polarization diversity (Fig. 8A, para. [0174-0175]). Leabman further teaches that different signal processing techniques, like beamforming, can be used in both transmit operations and receive operations to achieve spatial selectivity an isolate signals from undesired anatomical features and leakage from the TX antennas (para. [0155] and para. [0159-0160]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TX and RX antennas disclosed by Leabman to explicitly be less than 90% coupled to one another because Leabman teaches that, by using physical spatial separation between antennas, different polarization orientations, and signal processing techniques, the received reflected signal mitigates the effect of leakage (para. [0159]) and achieves polarization diversity (para. [0174-0175]).
Regarding Claims 10 and 19, modified Leabman discloses the non-invasive analyte sensor device of claim 1 and claim 11.
With respect to wherein the at least one transmit antenna and the at least one receive antenna are less than 85% coupled to one another, 
Leabman teaches that the TX and the RX antennas are designed and configured to form a phased antenna array to have as much spatial separation as possible in order to improve the signal quality and reflections from blood in a vein (para. [0131]). Leabman further teaches the polarization orientation of the TX antennas and the RX antennas are distributed to enable polarization diversity (Fig. 8A, para. [0174-0175]). Leabman further teaches that different signal processing techniques, like beamforming, can be used in both transmit operations and receive operations to achieve spatial selectivity an isolate signals from undesired anatomical features and leakage from the TX antennas (para. [0155] and para. [0159-0160]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TX and RX antennas disclosed by Leabman to explicitly be less than 85% coupled to one another because Leabman teaches that, by using physical spatial separation between antennas, different polarization orientations, and signal processing techniques, the received reflected signal mitigates the effect of leakage (para. [0159]) and achieves polarization diversity (para. [0174-0175]).
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Leabman as applied to claims 2 and 12 above, and further in view of Mohammad-Reza Tofighi (Pub. No. US 2013/0272339), hereinafter referred to as Tofighi.
Regarding Claims 3 and 13, modified Leabman discloses the non-invasive analyte sensor device of claim 2 and claim 12, wherein the strip of conductive material of the at least one transmit antenna and the strip of conductive material of the at least one receive antenna are disposed on a first surface of a substrate (Fig. 8A, element 844 and 846, “TX antennas and RX antennas”, and element 822, “semiconductor substrate”, and para. [0130], “TX antennas … RX antennas … attached on the same planar surface of the IC device package … above the semiconductor substrate”).
However, modified Leabman does not explicitly disclose a radio frequency shield, the radio frequency shield is disposed between the battery and the substrate.
Tofighi teaches of a system for characterizing biological tissue by directing microwave energy into a biological tissue with an antenna, and detecting microwave radiation emitted by the biological tissue (Abstract, para. [0005], Fig. 1, element 1 and 2, and para. [0051-0052]). Tofighi further teaches that due to the antennas operating at a high frequency (para. [0078]) proper packaging and shielding is important to reduce feedback leakage created through radiation from printed traces, imperfect grounding, and blocking of the RF path to supply voltage (para. [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device housing disclosed by modified Leabman to explicitly include a radio frequency shield between the battery and the transmit/receive antennas. Tofighi teaches that proper shielding diminishes external electromagnetic interference, for example from the battery (para. [0076]). 
Regarding Claims 4 and 14, modified Leabman discloses the non-invasive analyte sensor device of claim 2 and claim 12.
However, modified Leabman does not explicitly disclose a radio frequency shield, wherein the radio frequency shield is disposed between the battery and the strip of conductive material of the at least one transmit antenna and the strip of conductive material of the at least one receive antenna.
Tofighi teaches of a system for characterizing biological tissue by directing microwave energy into a biological tissue with an antenna, and detecting microwave radiation emitted by the biological tissue (Abstract, para. [0005], Fig. 1, element 1 and 2, and para. [0051-0052]). Tofighi further teaches that due to the antennas operating at a high frequency (para. [0078]) proper packaging and shielding is important to reduce feedback leakage created through radiation from printed traces, imperfect grounding, and blocking of the RF path to supply voltage (para. [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device housing disclosed by modified Leabman to explicitly include a radio frequency shield between the battery and the transmit/receive antenna conductive material. Tofighi teaches that proper shielding diminishes external electromagnetic interference, for example from the battery (para. [0076]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791